     Case 2:20-cv-00303-JAM-CKD Document 9 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHANNO O. MURPHY ESQ. SR., DBA                  No. 2:20-cv-0303 JAM CKD (PS)
      SHEETMETAL & ASSOCIATES,
12
                        Plaintiffs,
13                                                    ORDER
             v.
14
      CONOLY INSURANCE COMPANY,
15
                        Defendant.
16

17

18          On August 31, 2020, the magistrate judge filed findings and recommendations (ECF. No.

19   6) herein which were served on the parties and which contained notice that any objections to the

20   findings and recommendations were to be filed within fourteen days. On September 16, 2020,

21   plaintiffs filed objections to the proposed findings and recommendations (ECF. No. 7), which

22   have been considered by the court.

23          This court reviews de novo those portions of the proposed findings of fact to which an

24   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

25   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

26   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed

27   findings of fact to which no objection has been made, the court assumes its correctness and

28   decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th
                                                      1
      Case 2:20-cv-00303-JAM-CKD Document 9 Filed 12/08/20 Page 2 of 2


 1   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi
 2   Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).
 3          The court has reviewed the applicable legal standards and, good cause appearing,
 4   concludes that it is appropriate to adopt the proposed findings and recommendations in full.
 5   Accordingly, IT IS ORDERED that:
 6          1. The Proposed Findings and Recommendations filed August 31, 2020, are ADOPTED;
 7          2. This action is dismissed pursuant to Federal Rule of Civil Procedure 41(b);
 8          3. The Clerk of Court is directed to close this case.
 9

10
     DATED: December 7, 2020                     /s/ John A. Mendez
11
                                                 THE HONORABLE JOHN A. MENDEZ
12                                               UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
